DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al., (US Pub. 2015/0348551, hereinafter Gruber) in view of Gruber et al., (US Pub. 2018/0329677, hereinafter Gruber_2).
	Regarding claim 1, Gruber discloses an electronic device comprising: 
a memory configured to store executable instructions; and 
a processor configured to execute the executable instructions to: 

provide response information on the command based on the text being classified as a text corresponding to one of a plurality of pre-stored texts by a first artificial intelligence model ([0261]-[0263] and Fig. 8, step 808, determining a probability that the substring corresponds to a first actionable command; [0258][0259] “services can be configured to produce a likelihood of the service being the appropriate service to handle a user request (e.g., based on domain…)… For example, in the substring “send her a message that I'm on my way,” the words “send” and “message” can correspond to messaging domain keywords or templates and can lead a messaging service to produce a high likelihood that it will be able to resolve the substring to an actionable command; [0082][0211][0212] “various models (e.g., speech recognition models, statistical language models, natural language processing models, ontology, task flow models, service models, etc.) for processing user input and determining user intent.” are implemented in digital assistant module; [0214] speech recognition model, e.g. language models, include Deep Neural network Models); and 
provide error information based on the text being classified as an error by the first artificial intelligence model ([0263] “in which case a failure at block 810 can result in the virtual assistant querying for more information, asking for a repeat of the commands, returning a failure message, or the like”). 
wherein the first artificial intelligence model is configured to classify the text as the error based on the text corresponding to the command being a [similar] text having at least one of an entity and an intent different from at least one of the plurality of pre-
Gruber does not explicitly teach, however Gruber_2 does explicitly teach including the bracketed limitation:
provide response information on the command based on the text being classified as a text corresponding to one of a plurality of pre-stored texts by a first [artificial intelligence] model ([0247] “the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents. Natural language processing module 732 can select one or more candidate actionable intents from the set of candidate actionable intents based on the determined intent confidence scores”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of processing voice command for a virtual assistant as taught by Gruber with adapting machine learning mechanism as taught by Gruber_2 to enable computers to perform such intellectual tasks as decision making, problem solving, perception, understanding human communication.

Regarding claim 2, Gruber in view of Gruber _2 discloses the electronic device as claimed in claim 1 and Gruber_2 further discloses:
wherein the first artificial intelligence model includes a model obtained by learning a model determining the text corresponding to the command based on the plurality of pre-stored texts, to classify the similar text as the error ([0247] “the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents”).
Regarding claim 3, Gruber in view of Gruber _2 discloses the electronic device as claimed in claim 1 and Gruber_2 further discloses:
wherein the similar text is generated by a second artificial intelligence model ([0247] “the one or more machine learning mechanism).
Regarding claim 4, Gruber in view of Gruber _2 discloses the electronic device as claimed in claim 3 and Gruber further discloses:
wherein the first artificial intelligence model is configured to determine whether the similar text input to the first artificial intelligence model corresponds to one of the plurality of pre-stored texts, and to determine whether to perform learning based on the determination result ([0297] user data including command history can be used to interpret voice command).
Regarding claim 5, Gruber in view of Gruber _2 discloses the electronic device as claimed in claim 4 and Gruber further discloses:
wherein the first artificial intelligence model is configured to perform the learning to classify the similar text as the error based on determining that the similar text corresponds to one of the plurality of pre-stored texts, and does not perform the learning 
Regarding claims 9-13, Claims 9-13 are the corresponding method claims to system claims 1-5. Therefore, claims 9-13 are rejected using the same rationale as applied to claims 1-5 above.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al., (US Pub. 2015/0348551, hereinafter Gruber) in view of Gruber et al., (US Pub. 2018/0329677, hereinafter Gruber_2) and further in view of Sriram et al., (US Pub. 2019/0130903, hereinafter Sriram).
Regarding claim 8, Gruber in view of Gruber _2 discloses the electronic device as claimed in claim 4.
Gruber in view of Gruber _2 does not explicitly teach, however Sriam does explicitly teach:
wherein the first and second artificial intelligence models comprise generative adversarial networks (GAN) ([0020] training Seq-to-Seq models by using a generative adversarial network (GAN)).

Regarding claim 16, Claim 16 is the corresponding method claims to system claim 8. Therefore, claim 16 is rejected using the same rationale as applied to claim 8 above.
Allowable Subject Matter
Claims 6, 7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659